Wendell L. Griffen, Judge. Michelle Williams brings this appeal from the Arkansas Workers’ Compensation Commission. The Commission found that Williams failed to prove by a preponderance of the evidence: (1) that she was entitled to additional temporary total disability benefits and (2) that she was entitled to medical treatment by Dr. Ted Saer. On appeal, Williams asserts that she did show, by substantial evidence, that she was entitled to additional temporary total disability benefits and that she was entitled to medical treatment by Dr. Ted Saer. We affirm the Worker’s Compensation Commission and hold that the Commission’s opinion displays a substantial basis for the denial of relief. Appellant failed to prove a causal relationship between her complaints after March 30, 1996, and the October 14, 1995, com-pensable injury. Further, we believe that the Commission made adequate findings for appellate review. Williams sustained a compensable back injury on October 14, 1995, while working on assignment from Prostaff Temporaries at Amoco Foam. She had worked for approximately two months making styrofoam plates when she twisted her back while attempting to lift a four-and-one-half-foot-tall stack of styrofoam plates in a bag onto a table. She reported the injury to her supervisor, who took her to the Hot Spring County Memorial Hospital Emergency Room for treatment. The treating doctor, Dr. William Highsmith, referred her to Dr. Vivian Highsmith, who then referred her to Dr. Bruce Safinan, who diagnosed her condition as an inflammation of her back and treated her with an injection. Prostaff Temporaries referred appellant to Dr. Kevin McLeod, who took x-rays, performed a CAT scan, and prescribed two weeks of physical therapy. Dr. McLeod then referred appellant back to Dr. Vivian Highsmith, who referred her to Dr. Ted Saer. The employer contended that the treatment with Dr. Saer was unreasonable and unnecessary and that appellant was not entitled to temporary total disability benefits. The Commission found that appellant failed to prove by a preponderance of the evidence that any abnormality she may have experienced since March 30, 1996, was causally related to the relatively minor injuries sustained on October 14, 1995. Acknowledging that an MRI report indicated that appellant sustained a disk protrusion, the Commission’s opinion also stated that “even if the protrusion did in fact exist, we find that the claimant failed to prove by a preponderance of the evidence that the protrusion is causally related to her injury on October 14, 1995, or that the protrusion is consistent with her complains (sic).’’The Commission’s findings are adequate for appellate review. The law requires that the Commission render findings adequate for appellate review. See Willmon v. Allen Canning Co., 38 Ark. App. 105, 828 S.W.2d 868 (1992). This does not require the Commission to render findings on every conceivable point of contention and dispute between the parties. The only issue for appellate review is whether or not the Commission’s decision is supported by substantial evidence. The Commission stated that the appellant’s CAT scan did not detect the disk protrusion referred to by the MRI report. The Commission’s opinion also favorably discussed Dr. Russell’s opinion that appellant had: ample time for medical improvement based upon the proposed diagnosis of the lumbar strain. I see no other lesions that could contribute to her pain. Certainly nothing on the MRI scan would relate to a work type accident. Short of a work hardening type program, I see no further therapy indicated . . . and would release her to return to work with no restrictions and no rating impairment.  We view the evidence and all reasonable inferences therefrom in the light most favorable to the Commission’s findings and affirm the decision if the findings are supported by substantial evidence. Bradley v. Alumax, 50 Ark. App. 13, 899 S.W.2d 850 (1995). Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Id. If reasonable minds could reach the Commission’s decision, we must affirm the decision. Id. It is the exclusive function of the Commission to determine the credibility of witnesses and the weight to be given their testimony. Kuhn v. Majestic Hotel, 50 Ark. App. 23, 899 S.W.2d 845 (1995). This court may reverse the decision of the Workers’ Compensation Commission only when convinced fair-minded persons with the same facts before them could not have reached the conclusion arrived at by the Commission. Tiller v. Sears, Roebuck & Co., 27 Ark. App. 159, 767 S.W.2d 544 (1989).  The issue of whether or not there was objective evidence arises when determining whether an injury is compensable. Ark. Code Ann. § 11-9-102(5)(D) (Supp. 1997); see also Ark. Code Ann. § 11-9-704(c)(1)(B) (Repl. 1996). The law concerning medical treatment and temporary total disability benefits does not concern itself with whether there were objective findings of an injury because that question applies to compensability and impairment determinations. On the record before us, we conclude that there is substantial basis for the Commission’s decision that appellant did not prove a causal relationship between her claims for additional medical treatment and temporary liability benefits and the compensable injury. Affirmed. Rogers, Crabtree and Meads, JJ., agree. Pittman and Arey, JJ., would reverse.